Case 0:17-cv-60533-JEM Document 205 Entered on FLSD Docket 06/06/2019 Page 1 of 12




                               UN ITED STATES DISTRICT COU RT
                               SOU TH ERN D ISTR ICT OF FLO RIDA

                        CA SE N O .17-60533-ClV -M A RTm EZ-OTA ZO-M Y ES

   RO DN EY SCO TT PA TTERSON ,

          Plaintiffs,
                                                                                      )
                                                                           FILED BY               D.C.

   AM ER ICAN A IRLIN ES,IN C,                                                 JUN 25 2g1S
                                                                                ANGELAE.NoeuE
          Defendants.                                                          cLErqK t),s.DlsT'cT.
                                                                               S.D.OFFLA.-MIAMI


    PLAINTIFF'S M O TION FOR JUDICIAL DISOUALIFICATION AND/OR RECUSAL.
      A ND M O TIO N FO R STA Y TH ESE PRO CEED IN G S PEN D IN G R ESO LU TIO N O F
                            DISO UALIFICATION/RECUSAL

          Lt.Co1RodneyS.Patterson,Ctpatterson''),ProSePlaintiff,intheabovestyledcause,hereby
   tim ely files this com bined m otion pursuantto the FederalRulesof CivilProcedure,LocalRules
   fortheSouthernDistrictofFlorida,and28U.S.C.j144BiasorPrejudiceofJudgeand28U.S.C.
   j 455 Disqualification ofjustice,judge,ormagistratejudge,requeststhe entry ofan Order
   disqualifying and/orrecusing the magistratejudge assigned to this case,the Honorable Alicia
   O tazo-Reyes.Plaintiffalso requests thatthe case and m atters relating thereto,be stayed pending
   resolution ofthisM otion,totheextenttheCourthasjurisdiction in thematter.ln supportofthe
   M otion,Plaintiffstates:
                                          IN TR O D UC TIO N

         This is an action for m ilitary service m em ber rights and retaliation broughtpursuantto the
  UniformedServicesEmploymentRe-EmploymentRightsAct,38USC 4301,etseq.ICCUSERRA''I.
  (D.E.1).Theunlawfulactsallegedinthisinstantcasecontinuetothisdate.ThisCourthasexhibited
  aprejudicialbiasagainstthePlaintiffvis-a-visthePlaintiffsformerattorney.
         The Plaintiff sform erattorney,deliberately concealed sanctions,w hich w ere levied on him
  andhis51711bythisCourt,inwhichthismagistratejudgeconductedan evidentiaryhearingandfiled
  a report and recommendation and sanctions from a separate matter (Eldredge V. ED Care
  M anagement,Inc,13-61373,SD FL)(ECF-1281.
                                                      1
                                    Verified M otion to Recuse/Affidavit
Case 0:17-cv-60533-JEM Document 205 Entered on FLSD Docket 06/06/2019 Page 2 of 12



         Plaintiffw as advised by form er counselW illiam R.Am long,Esq.thathe could no longer
  representthePlaintiffin them atterdueto being nnm ed arespondentin the Defendant'sM otion for
  Sanctions,which Judge Otazo-R eyesinvited the D efendantto file in open court. Plaintifftenninated
  A m long forthis directcontlictand ineffective assistance of counseland as such found itnecessary
  torepresenthim selfdueto thevoluminousfilingsintheCourtRecord
          Plaintiffrespectfully requeststhatthemagistratejudgeassignedtothiscase,theHonorable
  AliciaM .Otazo-Reyes,disqualifyand/orrecuseherselfpursuantto28U.S.C.j455(a)or28U.S.C.
  j 144basedupon thepersonalbiasand prejudice demonstrated againstPlaintiffs'counselandthe
  Plaintiff.Therefore,disqualificationand/orrecusalpursuantto28U.S.C.j144ismandatory.

                                           STATEM ENT O F FACTS
                 In 2000,Patterson landed his dream job and was hired by American Airlines
   (çûAA'). In September,2015,Patterson wasemployed asaBoeing 757/767,lnternationalFirst
   Officer.
          2       Plaintiffserved AA forw ellover 15 yearsw hile noton A ctive duty w ith the Anny
   ashe w asfurloughed foreconom ic reasonsfollowing the 9-11 attacks.
                  Plaintiff served the U nited States for w ellover 28 years of com m issioned service
   intheU.S.AnnyasaFieldArtillel'yOfficerandvariousJointCommandsaswellastheAnnyHQ
   at the Pentagon, a1l the while holding a high level, Top-secret Clearance which further
   dem onstratesthe specialtrustand confidence in Patterson's abilities as a m ilitary officer.
          4.      W hile an A ctive duty officerfollow ing 9-11,the Plaintiffm anaged CounterD rug
   andCounterNarco-Terrorism projectsfortheDepartmentofDefenseworthhundredsofmillions
   ofdollars fora JointCom batantCom m and. A A 's unfounded allegations of sm uggling guns and
   am m unition to B olivia are offensive and notw elltaken.
                  On Septem ber21,2015 the Plaintiffprovided verbalnotice to hisem ployerthathe
   intendedtoperform militaryservicefrom September22-25,2015. g20CFR j 1002.85)
          6.      On Septem ber 24, 2015,while the Plaintiff w as absent for m ilitary service,the
   D efendantcom m itted a series of unlaw fulacts violating Patterson's rights underthe Uniform ed
   ServicesEmploymentRe-EmploymentRightsAct,whichcontinuetothisday.(38USC j4312,j
   43131.Subsequentlyj4311.
                  A A hasadm itled,thatitre-em ployed Patterson to an inferiorstatus,than onew hich
   hewasentitledtobythestatute(8767,FO,INTL).Thisviolationisnotsubjecttotheemployer's
                                                     2
                                     VerifiedM otiontoRecuse/Affidavit
Case 0:17-cv-60533-JEM Document 205 Entered on FLSD Docket 06/06/2019 Page 3 of 12



   intentionsnorthe Courts discretion.
          8.       AA Captain D anny Shellhouse, A Boeing 767 Captain, w ho has flow n w ith
   Patterson on severaloccasionsw asappointed as his personalrepresentative from the A llied Pilots
   A ssociation.
          9.       Plaintiff through form er counselfiled the instantaction w ith the Courtin M arch,
   2017assertinghisrightsunderUSERRA.(ECF 1J
          10.      On M ay 9,2017,Judge M artinez issued an orderreferring the case to M agistrate
  Judge A licia M .O tazo-ReyesforD iscovery M atters.
                                         M EM O RAN DU M OF LA W

            1.     G ENEM L      PR O NO UN CE M ENT S         RE G AR D IN G      R ECU SAL
                   AND/OR DISQUALIFICATION OF A JUDGE
          Stcanon2 goftheCodeofConductforUnitedStatesJudgesltellsjudgestotavoid
   im propriety and the appearance ofim propriety in allactivities,'on the bench and off.''D inkins
   v.Leavitt,2008 U.S.App.Lexis22847,*14 (11thCir.2008)(citationsomitted).The Code of
   ConductforUnited StatesJudgesand case law make clearthatjudgesshould avoid even the
   appearance ofim propriety.United States v.South Florida W ater M anagem entD ist,290 F.Supp.
   2d 1356,1358(S.D.FIa.2003).ût- f'heguaranteetothe (partiesand cotmsellofatotally fairand
   impartialtribunal,andtheprotectionoftheintegrityand dignityofthejudicialprocessfrom any
   hintofappearanceofbiasisthepalladium ofourjudicialsystem.''UnitedStates v.Alabama,828
   F.2d 1532 1539(11thCir.1987).Toensurethatthecourtsremain abovereproach,theCongress
  passed statutoryprovisionsgoverningthedisqualificationoffederaljudges.Therelevantstatutes
  are28U.S.C.jj144and455.
            ll.    LEG AL      PR IN C IPLES     G O V ERN IN G       R EC USA L    A ND /O R
                   DISQUALIFICATION OF A JUDGE, AND THE STATUTES
                   TH A T PRO VID E FO R SA M E

          A.       28U.S.C.#455
          Title28U.S.C.j455provides,inpertincntpart:
          Anyjustice,judge,ormagistrateoftheUnitedStatesshalldisqualifyhimselfin any
          proceeding in w hich his im partiality m ightreasonably be questioned.
            (a)Heshallalsodisqualifyhimselfinthefollowingcircumstances'
                                                                      .
                (1) W here he hasa personalbiasorprejudiceconcerning a party,or
                   personal knowledge of disputed evidentiary facts concerning the
                   proceeding ....
                                                      3
                                    V erifiedM otion toRecuse/Affidavit
Case 0:17-cv-60533-JEM Document 205 Entered on FLSD Docket 06/06/2019 Page 4 of 12




   Regardingsubsection (a)ofj455,theEleventhCircuitrepeatedlyhasstated:
           The testfordetermining whetherajudge's impartiality mightreasonably be
           questioned is an objective one,and requires asking whether a disinterested
           observerfully infonned ofthefactswould entertain asignificantdoubtastothe
           judge'simpartiality.

          Biven Gardens Of/3cc v.BarnettBanksofFlorida,140 F.32d 8985912 (11thCir.1998)
   (citingDiverssedNumismatics,Inc.v.C# oforlando,949F.2d382,385(11thCir.1991)and
   Parkerv.ConnorsSteelCo.,855F.2d 1510,1524(11thCir.1988)).Theintentunderlyingj455(a)is tito
  promotepublicconfidencein theintegrity ofthejudicialprocess''and ûétopromoteconfidenceinthe
  judiciarybyavoidingeventheappearanceofimproprietywheneverpossible.''filjebergv.HealthServices
  Corp.,488U.S.847,860(1988);seealsoParker,855F.2dat1523(quotingLiljeberg,486U.S.at860,
  865:.
          M oreover,in lightofthe intentofthestatute,disqualifcation shouldbe granted underj
   455($ whereajudgewouldharboranydoubtconcerningwhetherdisqualificationisappropriate.
   Parker,855F.2dat1524(citingUnitedstatesv.Alabama,828F.2d 1532,1540(11thCir.1987)).
  Neitheractualpartially,norknowledgeofthedisqualifyingcircumstancesonthepartofthejudge
  during the affected proceeding,are prerequisitesto disqualification underj 455(a).1d.(citing
  Unitedstatesv.Torkington,874F.2d1441,1446(11thCir.1989)(quotingParkerv.ConnorsSteel
  Co.,855F.2d 1510,1524(11thCir.1988),cert.denied,490U.S.1066(1989)).
         Becausej455(a,  )focusesontheappearanceofimpartiality,asopposedtotheexistencein
  factofanybiasorprejudice,thestatutedoesnotgiveajudgediscretionastowhethertorecuse
  himself UnitedStatesv.Garruda,869F.2d 1574,1581(11thCir.1994)(citing28U.S.C.
  j455(a)).Rather,the statuteinstructsthejudgeto disqualifyherselfifthepublicmay perceive
  her,orhernzlings,asbeing affected.United Statesv.Kelly,888 F.2d at744-45.Thus,ûûajudge
  faced with apotentialground fordisqualification oughtto considerhow hlerlparticipation in a
  given case looksto the average person on the street.''Garruda,869 F.2d at 1581 (citations
  omitted).Section 455(a)requiresjudgesto resolveanydoubtsthey may haveastowhetherthey
  should heara case in favorofdisqualification.f#.Disqualification/recusalunder j 455*)is
   m andatory because ttthe potentialforconflicts of interestare readily apparent.''Brow n v.Brock,
   l69Fed.Appx.579,583(11thCir.2006)(citationsomitted).
          B.     28 U .S.C.$ 144
                                                   4
                                   VerifiedM otiontoRecuse/Affidavit
Case 0:17-cv-60533-JEM Document 205 Entered on FLSD Docket 06/06/2019 Page 5 of 12



          Section 144 provides:

             W henever a party to any proceeding in a district court m akes and files a
            timely and sufficientaffidavitthatthejudge before whom the matteris
            pendinghasapersonalbiasorprejudiceeitheragainsthim orinfavorofany
            adverseparty,suchjudgeshallproceednofurthertherein,butanotherjudge
             shallbeassignedto hearsuchproceeding.

             The affidavit shall state the facts and the reasons for the belief that bias or
             prejudiceexists,andshallbefilednotlessthantendaysbeforethebeginning
             of the term atw hich the proceeding is to be heard,or good cause shallbe
             show n for failure to file itwithin such tim e.A pal'ty m ay file only one such
             affdavitin any case.Itshallbe accom panied by a certificate ofcounselof
             record stating thatitism ade in good faith.

   28U.S.C.j144
          W here a litigantsubm its a sufficientaffidavitand certificate,recusalis mandatorylthe
   presidingjudgemaytakeno furtheraction in thelitigant'scase.United Statesv.Alabama,828
   F.2d at 1540.M oreover,the districtcourtm usttake astrue a11ofthe facts stated in the affidavit.
   Id;Bergerv.UnitedStates,255U.S.22,36 (1921)Cû-l-hesection withdrawsfrom thepresiding
   judgeadecisionuponthetnzthofthemattersalleged'').f#.Towarrantdisqualificationtheaffidavit
   çtm ustgive fairsupportto the charge ofa bentofm ind thatm ay preventorim pede im partiality of
   judgment.''Berger,255U.S.at33-34.
          111. DISQUALIFICATIONJRECUSAL IS M ANDATORY IN TIIE
                 IN STA N T CA SE
          A . D isaualificationc ecusalIs M andatorv U nder $ 455fa)and fbàfl)& $ 144
          On July 27,2018 the Plaintifffiled an em ergency motion with certification ofem ergency
   attachedpursuantto18USC 4311(b)(3)andtheCourt'sinherentpowerstoRestraintheDefendant
   from lntim idating a PlaintiffsW itnessorRetaliating Againstan Employeewho hasAssisted the
   PlaintiffinPreparingforTrial.(ECF 1051 28U.S.C.j636(b)(1)(A)statesinpart:

                (A)ajudgemaydesignateamagistrateiudaetohearanddetermineanypretrialmatter
                pendingbeforethecoul'texceptamotion forinjunctiverelief,

          The D efendant unlaw fully threatened the Plaintiff s w itness and personalrepresentative,
   Captain Shellhouse,with a Section 21hearing,which isaprecursorto term ination forAm erican
   pilots.ltisapparentthatAm erican soughtto intim idateCaptain Shellhouseintowithdrawingfrom

                                                     5
                                    VerifiedM otion to Recuse/Aftidavit
Case 0:17-cv-60533-JEM Document 205 Entered on FLSD Docket 06/06/2019 Page 6 of 12



   hisrepresentation ofPatterson and obtain furtherdiscovery outside oftheperiod permitted bythe
   Court.ClearlyJudgeOtazo-Reyesimproperlypresidedoverthehearingforinjunctivereliefwhich
   the Plaintiffsoughtto prohibittheDefendantfrom firing hisappointed representative.Dtlringthe
   trial,the Plaintiff observed Judge Otazo-Reyes interrupt Plaintiffs counsel on a number of
   occasionsand scold the Plaintiffsattorney showing deferentialtreatmentto the Defendant. The
   judgeadvised shewasnotfamiliarwiththestatute.ThePlaintiffprovided hisformerattorneya
   hard copy ofthe statute (j4311). Showing furtherpreferentialtreatmenttotheDefendantand
   bias to the Plaintiff and his attorney, Judge O tazo-Reyes pennitted the defense lead attorney,
   M icheal Holt to w ithdraw its unlawful threat of term ination in court thus prom oting f'uture
   unlawfulbehavioron the partofthe D efendant.1 Plaintiffaffinns:
                  Therewerelegalargumentsduringthetrialand evidentiarychallenges,and 1observed Judge
         Otazo-Reyesactinahostileand dismissivemannertoward M r.Am long thatdem onstratedapersonal
         dislike forhim . Itwasclearto me thatIwasnotreceiving afairtrialandthatCaptain Shellhouse's
         employmentwasinjeopardy.IhavenevermetorspokentoJudgeOtazo-Reyes,howevertheanimus
         between her and my former attorney is palpable. Plaintiff does not believe any litigant
         represented by M r.A m long could everreceive a fairtrialbefore Judge Otazo-Reyes. W hen
         questioned by the Plaintiff,hisformerattorneydism issed itasçlshe doesn'tlikeme''.

          A tone pointfollow ing the hearing the Plaintiffrem arked to his fonner attorney, how are
          w e supposed to geta fair say ifthe Judge doesn't like you. The D efendantknew ofJudge
          Otazo Reyes priorinvolvem entw ith M r.A m long,and itis apparentthey spun this anim us
          andbiasto theiradvantage.

           When itpassed theoriginalstatute,(USIEIRRA) Congressstated thattûltlhc Committee
   intends that these anti-discriluination provisions be broadly constrtled and strictly vnlkmed
   (emphasisadded)andtheintenthasalwaysbeen tohaveanexpansiveintel-pretation.''Congress
   'a/enton to say,ûû-fhese rights are broadly defined to include allattributes of the elnploylnent
   relationship which are affècted by the absence (Afa naennberoftheunilbrnzed servicesbecause 01-
    lnilitary serviee.Thelistofbenelitsisilltlstrativeand notintended'.to beallinclusive-''
           Judge Otazo-lteyes is potentially a w itness against Nlr.A lnlong and his firm and her
   pal-ticipation in any further m atters involving l-t. Col Patterson or Nlr.A m long give rise to
    impropriety andbias.(ls
                          aloridaSupremeCourt,l7i1ing#5182766-
                                                             ).Comm entssucl)asNlr.Am long


  1Plaintiffrecognizesthatjudicialrulingsaloneûalmostneverconstituteavalidbasisforabiasorpartialitymotion,''
  theyareavalidbasistûiftheyrevealsuchahighdegreeoffavoritism orantagonism astomakefairjudgment
  impossible.''Litekyv.UnitedStates,510U.S.540,551,554-55(1994).PlaintiffsubmitsthatJudgeOtazo-Reyes
   rulings aswellashercomments demonstratesthatheranimustoward Mr.Amlonghasrisen tothelevelto satisfy
  theLiteky standardandforthisadditionalreason,disqualifcation/recusalisrequired underj455.
                                                      6
                                       VerisedM otionto Recuse/A ffidavit
Case 0:17-cv-60533-JEM Document 205 Entered on FLSD Docket 06/06/2019 Page 7 of 12



   lacks credibility and histestimony is contrived,and in sol
                                                            zle Brays,an effortto rewrite history
   indicatelnorethan apersonaldislike. 'lhey indicatebias.
           Given the factthatJudge Otazo-Reyes presided overthe evidentiary hearing to sanction
   Am long& Am long,and hercontinued involvementinthatproceeding,particularly combinedwith
  the other evidence concerning herpartiality as setforth herein,requiresthe conclusion thatshe
   should recuse herself.Shecnnnotbe fairwith respectto the Plaintiffwho had no involvementin
   the Eldredge m atter.
          Based upon these com m ents,a tddisinterested observer fully infonned ofthe fad s would
   entertain asignificantdoubtastothejudge'simpartiality.''SeeBiven GardensOf/3ccv.Barnett
   BanksofFlorida,14017.32d 898,912 (11thCir.1998).M oreoveranydoubtsconcerningwhether
   disqualitication isappropriatem ustbe resolved in Plaintiffs'favor.See Parker,Garruda.Because
   Judge Otazo-Reyes com ments and actions would cause the tûaverage person on the street''to
   ûtentertain a signifcantdoubt''abouther im partiality in the instantcase,there isno discretion and
   disqualitk ation/recusalismandatory.See,Kelly,Garruda.
         JudgeOtazo-Reyescommentsand otheractionsdemonstratethatshehaspre-judged the
   casebecausePlaintiffscounselwascounselofrecordandhasanactualbiasorprejudiceagainst
   him .Judge Otazo-Reyes'com m entsand actionsdem onstrate ûtfairsupportto the charge ofa lbent
   ofmind'thatmaypreventorimpedeimpartially orjudgment.''UnitedStatesv.Townsend,478
   F.2d 1072 (3dCir.1972).M oreover,thePatterson Declaration demonstratesthatJudge Otazo-
   Reyershasan aetualbiasorprejudiceagainstformercounseland hisclient,assetforth inmore
   detailabove.Based upon these facts,disqualifcation/recusalism andatozy.For these reasons,
   JudgeOtazo-Reyesdisqualitication/recusalismandatoryunder9144.

            IV . TH E PR O CEED IN G S IN TH IS M A TTER SH O ULD BE STAY ED
                 PEN D IN G RESO LU TIO N O F TH IS M O TION

        Districtcourtsenjoybroaddiscretiontostayproceedings.Bocciolonev.Solowsky 2008
   U.S.Dist.Lexis59170 (S.D.Fla.2008).Districtûtcourtshave inherentpowerto managetheir
   docketsand stay proceedings.''RoblorM arketing Group,lnc.v.GPS Industries,Inc.,2008 U.S.
   Dist.Lexis10359,*14(S.D.Fla.2008).Staysareappropriatetopromotejudicialeconomy.Sosa
   v.Hames,2006U.S.Dist.Lexis29849,*2(S.  D .Fla.2006).Staysarewarranteduntiltheissueof
   disqualification isresolved.SeeJonesv.UnitedStates,2008U.S.Dist.Lexis49341(S.D.Fla.
                                                      7
                                     VerifiedM otion toRecuse/Affidavit
Case 0:17-cv-60533-JEM Document 205 Entered on FLSD Docket 06/06/2019 Page 8 of 12



   2008);Hermannv:Gutterguard,2008U.S.Dist.Lexis22786(N.D.Ga.2008).
          PlaintiffseeksthroughhisM otiontohavethismatterre-assigned to adifferentJudgebased
   both upon the factthatthe magistrate Judge's impartiality could reasonably be questioned and
   baseduponthedistrictcourt'sactualpersonalbiasandprejudiceagainstPlaintiffsformercounsel.
   Hence,itwouldbe inappropriateand awasteofjudicialresourcestoproceedinthismattertmtil
   thepresentM otionisdecided.Furthermore,bothbasicfairnessandjudicialeconomy 2would be
   served by staying thisaction untiltheresolution ofthe instantM otion.SeeJonesv.United States,
   2008 U.S.Dist.Lçxis49341(S.D.Fla.2008);Hermann v.Gutterguard,2008 U.S.Dist.Lexis
   22786(N.D.Ga.2008).
          For these r'
                     easons, Plaintiff requests that a stay of proceedings be entered in this m atter
   pending resolutioh ofthisM otion.Please acceptthisVeritied M otion asm y certificate aftidavitas
   beingfiledin gooèfaith. .


                                      M eetand C onfer C ertification


          Pro Se,PlaintiffPatterson certifiesthaton A pril29,2019,he attem pted to m eetand confer
   with D efendant's Counselin writing regarding thisinstantm otion.A softhisfiling,theD efendant
   replied,ûtThere wöuld be no basis for either ofthe m otions mentioned below...t'(reference this
   instant m otion and a Plaintiff's m otion for appropriate sanctions for Am erican's apparent
   withholdingofaCorporateSecurityReport).

                                                 V l.C onclusion
                       '
         Based on a1,1the foregoing factsand argum entin thissworn m otion,and in accordancewith
  28U.S.C.j 144and j455,lreasonablybelievethatJudgeOtazo-Reyeshasshown apersonalbias
  and prejudice agaitïstmyselfand my formercounsel,causing her impartiality to be reasonably .
  questioned. Theréfor
                    ,
                      e itisina*ppr
                                 -
                                   o-priate forJudge
                                                  --
                                                     Otazo-Reye
                                                             -
                                                               s to pr
                                                                    -
                                                                      eside any furtheroverthese ' ,
                           ;
  proceedings,and accordingly she m ust im m ediately disqualify herself and these proceedings be
  stayedpendingdecision ofthismotionandreassignmentofanew magistratejudge.


  2Judicialeconomywouldbeservedbecauseifdisqualiticationorrecusalisgranted,priorordersoftherecusedjudge
  maybesubjecttoreview orvacation.SeesouthFlorida WaterManagementDistrict,290
    F.Supp.2d at1361
   ..



                                                    8
                                    VeritiedM otiontoRecuse/Affidavit
Case 0:17-cv-60533-JEM Document 205 Entered on FLSD Docket 06/06/2019 Page 9 of 12



 Signed:June6,2019                            Respectfully Submitted,




                                                  #g.v           .
                                              Lt.Col odney S.Patterson,Pro Se
                                              1092 NW 139thTerrace
                                              PembrokePines,FL 33028
                                              (704)231-0909
                                              Scottpattersonz47@ gmail.com




                                             9
                             VerisedM otion toRecuse/Affidavit
Case 0:17-cv-60533-JEM Document 205 Entered on FLSD Docket 06/06/2019 Page 10 of 12



                                        VERIFICATION/AFFIDAVIT



          1,Lt.ColRodney S.Patterson,am over 18 years of age and mn dom iciled in the State of
  Florida,Ideclareand affirm asfollows:

         lam thePlaintiffintheabove-entitled action.IhavereadtheforegoingM otion andknow the
  contentsthereof. W ith respecttothefactsand allegationsstatedby me,thesame istrueby my own
  knowledge,exeptastothosematterswhicharethereinsutedoninformationandbelietlandastothose
  m atters,lbelieve them to betnze.

         1declareand affirm underpenaltyofperjuryunderthelawsoftheStateofFloridathatthe
  foregoing istnle and correct.A ffiantfurthersayeth not.

   Date: June6,2019




                                                                 ozc. -'7.
                                                          Lt.ColRodne S.Patterson
                                                          1092N W 139thTerrace
                                                          Pembroke Pines,FL 33028



                                        Countyof)) /
                                                   'Rztow'nec-<X .
                                         Stateof ))        =         '
                                                          l t-o 'i.t.. (.
                                                                        *
                                        Notary )) ----             -z,
                                                                     e


                                                                     % % !-
                                                                      NntafyPublk
                                                                     Stat:nfFl
                                                                             crlda
                                                               MyCemmissbnF-pires22?2* 022
                                                                 œ mmixicnN:.QQ 1202û2




                                                       10
                                      Verified M otionto Recuse/A ffidavit
Case 0:17-cv-60533-JEM Document 205 Entered on FLSD Docket 06/06/2019 Page 11 of 12



                                      C ERTIFICA TE O F SER V IC E



          lLt.Co1Rodney S.Patterson,Pro SeAppellantherebycertify,thatatrueandcorrectcopyof
   theforegoingwasservedby U.S.M ailonJtme6,2019ona11counselorpartiesofrecordontheSerdce
   ListBelow .



                                                          A vvyg.g . ..
                                                    Signature ofFiler

                                               Service List
  M ichaelA .H olt
  mholt@fisherphillips.com
  Florida BarN o.:91156
  FISH ER & PH ILLIPS LLP
  450 EastLas OlasBoulevard
  Suite 800
  FortLauderdale,Florida 33301
  Telephone:(954)847-4709
  MarkW .Robertson(ProHacVice)
  mrobertson@omm.com
  O 'M ELV ENY & M YERS LLP
  Tim e Square Tower,7 Tim esSquare
  N ew York,N ew York 10036
  Telephone:(212)326-2000

  TristanM orales(ProHacVice)
  tmorales@omm.com
  O 'M ELVENY & M YERS LLP
  1625 Eye Street,N orthw est
  W ashington,D C 20006
  Telephone:(202)383-5300
  AttorneysforAmericanAirlines,Inc.
  K aren Coolm an A m long
  Florida BarN o:275565
  kamlonglpl-fhezNlrlongFi= .com
  AM LONG & AM LONG,P.A .
  500 N ortheastFourth Street
                                                   11
                                   VerifiedM otiontoRecuse/Affidavit
Case 0:17-cv-60533-JEM Document 205 Entered on FLSD Docket 06/06/2019 Page 12 of 12



 FortLauderdale,Florida 33301-1154
 Phone:(954)462-1983
 Fax:(954)523-3102

 W illiam R .A m long
 W Ramlong@TheAmlongFirm.com
 AM LONG & AM LON G,P.A.
 500NortheastFourth Street
 FortLauderdale,Florida 33301-1154
 Phone:(954)462-1983
 Fax:(954)523-3102
  CounselforAm long & A m long,P.A .

 N oelChristian PacesEsq.
 206 N W 91ST STREET
 EL PO RTA L,FL 33150-2259
  Noel.c.pace.esg@cmail.com
  (305)219-1191




                                                 l2
                                 Verified M otion toRecuse/Affidavit
